DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/410,850 filed on 05/13/2019.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“112”, referring to “network”,
“812A”, referring to “signal”,
“812B”, referring to “signal”, 
“812C”, referring to “signal”,
“812D”, referring to “signal”,
“912”, referring to “graph”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“510”,
“706”,
“712”,
“910”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“means” in claim 1,
“means” in claim 1,
“an interface” in claims 12, and 19-20.

“User interface devices (UID) 210 may represent a unit configured to enable a user to interact with computing device 202. UIDs 210 may include one or more input devices 212 and/or more output devices 214. Examples of input devices 212 include display devices, keyboards, pointing devices (such as a mouse or digital pen), microphones, physical buttons or knobs, among others. Examples of output devices 214 include display devices and speakers, among others. Display devices may include touchscreens (e.g., capacitive or resistive). Example display devices include liquid crystal displays (LCD), light emitting diode (LED) displays, organic light-emitting diode (OLED) displays, e-ink, or other device configured to display information to a user.” (Detailed Description – 47th paragraph)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for obtaining, from a plurality of sensors, a plurality of sensor signals” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of obtaining “from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle”. There is no disclosure of any particular structure, either explicitly or inherently, to obtain. The use of “from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle” is not adequate structure for performing the obtaining function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “means for applying a trained classifier to the plurality of sensor signals” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of applying “a trained classifier to the plurality of sensor signals to identify one or more components of the vehicle that result in a change of vibrations during operation of the vehicle.” There is no disclosure of any particular structure, either explicitly or inherently, to apply. The use of “a trained classifier to the plurality of sensor signals to identify one or more components of the vehicle that result in a change of vibrations during operation of the vehicle” is not adequate structure for performing the applying function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, obtaining, from a plurality of sensors, a plurality of sensor signals and applying a trained classifier to the plurality of sensor signals in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1, 12, and 20 are directed towards a device configured to perform diagnostics (a machine), a device configured to perform diagnostics (a machine), and a non-transitory computer-readable medium (a machine), respectively. Dependent claims 13-19 are also directed toward a machine. Claim 2 is directed toward a method (process). Dependent claims 3-11 are also directed toward a method (process).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites means for obtaining, from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle; and means for applying a trained classifier to the plurality of sensor signals to identify one or more components of the vehicle that result in a change of vibration during operation of the vehicle. The second portion, as drafted, represents simple machine elements that, under their broadest reasonable interpretation, cover mathematical calculations. That is, nothing in the claim elements preclude the step from practically being a mathematical calculation. For example, the claim encompasses applying an algorithm detection to sensory data. Thus, the claim recites a mathematical concept. 
On the other hand, the first portion is recited at a high level of generality (i.e. as a general means of obtaining vehicular data), and amounts to mere data application, which is a form of insignificant extra-solution activity.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No. Considering claims 1, 2, and 20, the claims recite two additional elements – the plurality of sensors and a trained classifier. Both the plurality of sensors and trained classifier are recited at a high-level of generality (i.e., as a means to obtain data and apply an algorithm detection in turn to acquire results) such that they amount to no more than mere instructions to apply the exception using generic sensors and a generic classifier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Considering claim 12, the claim recites several additional elements as well – an interface, the plurality of sensors, one or more processors, and a trained classifier. All four elements are recited at a high-level of generality (i.e., as a means to obtain data and apply an algorithm detection in turn to acquire results) such that they amount to no more than mere instructions to apply the exception using a generic interface, sensors, processors, and classifier. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	This type of abstract idea recited in claims 1-20 is a form of a mathematical concept and specifically mathematical calculation.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claims 1, 2, and 20, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the plurality of sensors and the trained classifier as a means to obtain data and apply an algorithm detection in turn to acquire results amounts to no more than mere instructions to apply the exception using generic sensors and a generic classifier. Mere instructions to apply an exception using generic sensors and a generic classifier cannot provide an inventive concept.
Regarding claim 12, the claim similarly does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an interface, the plurality of sensors, one or more processors, and a trained classifier as a means to obtain data and apply an algorithm detection in turn to acquire results amounts to no more than mere instructions to apply the exception using all four elements. Mere instructions to apply an exception using the four elements cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on obtaining data and applying an algorithm detection in turn to acquire results; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 3-11 and 13-19 are merely field of use limitations which simply further limit the abstract idea set forth in claim 2 and 12, respectively. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 3 and 13 merely recite the well understood, routine and conventional computing functions of applying data. For instance, a human operator of a vehicle could determine which components of a chassis of the vehicle are causing a malfunction by simply inspecting them. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 11-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pub. No. 2003/0009270 A1).

Regarding Claim 1:
Breed teaches:
A device configured to perform diagnostics, the device comprising: means for obtaining, from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle;, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle and generates an output indicative or representative thereof. A communications device transmits the output of the diagnostic system to a remote location, possibly via a satellite or the Internet. The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location,” (Breed: Abstract – lines 1-6))
and means for applying a trained classifier to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components of the vehicle that result in a change of vibration during operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Regarding Claim 2:
Breed teaches:
A method of performing diagnostics, the method comprising:, (“The present invention relates to methods and apparatus for diagnosing components in a vehicle” (Breed: Field of the Invention – 6th paragraph))
obtaining, from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle;, (“The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location” (Breed: Abstract – lines 4-6))
and applying a trained classifier to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components of the vehicle that result in a change of vibration during operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Regarding Claim 5:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein the one or more sensors include a plurality of different types of sensors configured to at least some of sense wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, or engine torque, and wherein the plurality of sensor signals include two or more sensor signals representative of two or more of wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, and engine torque., (“Sensor 901 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 931 can be used), sensor 902 is represents one or more microphones, sensor 903 is a coolant thermometer, sensor 904 is an oil pressure sensor, sensor 905 is an oil level sensor, sensor 906 is an air flow meter, sensor 907 is a voltmeter, sensor 908 is an ammeter, sensor 909 is a humidity sensor, sensor 910 is an engine knock sensor, sensor 911 is an oil turbidity sensor, sensor 912 is a throttle position sensor, sensor 913 is a steering torque sensor, sensor 914 is a wheel speed sensor, sensor 915 is a tachometer, sensor 916 is a speedometer, sensor 917 is an oxygen sensor, sensor 918 is a pitch/roll sensor, sensor 919 is a clock, sensor 920 is an odometer, sensor 921 is a power steering pressure sensor, sensor 922 is a pollution sensor, sensor 923 is a fuel gauge, sensor 924 is a cabin thermometer, sensor 925 is a transmission fluid level sensor, sensor 926 is a yaw sensor, sensor 927 is a coolant level sensor, sensor 928 is a transmission fluid turbidity sensor, sensor 929 is brake pressure sensor and sensor 930 is a coolant pressure sensor. Other possible sensors include a temperature transducer, a pressure transducer, a liquid level sensor, a flow meter, a position sensor, a velocity sensor, a RPM sensor, a chemical sensor and an angle sensor, angular rate sensor or gyroscope.” (Breed: Detailed Description of the Invention – 336th paragraph, FIG. 7, 8))
Regarding Claim 6:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein the one or more sensors are not directly coupled to a wheel of the vehicle and none of the plurality of sensor signals defines a tire pressure of the wheel of the vehicle,, (“Sensor 901 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 931 can be used), sensor 902 is represents one or more microphones, sensor 903 is a coolant thermometer, sensor 904 is an oil pressure sensor, sensor 905 is an oil level sensor, sensor 906 is an air flow meter, sensor 907 is a voltmeter, sensor 908 is an ammeter, sensor 909 is a humidity sensor, sensor 910 is an engine knock sensor, sensor 911 is an oil turbidity sensor, sensor 912 is a throttle position sensor, sensor 913 is a steering torque sensor, sensor 914 is a wheel speed sensor, sensor 915 is a tachometer, sensor 916 is a speedometer, sensor 917 is an oxygen sensor, sensor 918 is a pitch/roll sensor, sensor 919 is a clock, sensor 920 is an odometer, sensor 921 is a power steering pressure sensor, sensor 922 is a pollution sensor, sensor 923 is a fuel gauge, sensor 924 is a cabin thermometer, sensor 925 is a transmission fluid level sensor, sensor 926 is a yaw sensor, sensor 927 is a coolant level sensor, sensor 928 is a transmission fluid turbidity sensor, sensor 929 is brake pressure sensor and sensor 930 is a coolant pressure sensor. Other possible sensors include a temperature transducer, a pressure transducer, a liquid level sensor, a flow meter, a position sensor, a velocity sensor, a RPM sensor, a chemical sensor and an angle sensor, angular rate sensor or gyroscope.” (Breed: Detailed Description of the Invention – 336th paragraph, FIG. 7, 8) Examiner Note: The examiner is interpreting the one or more sensors to not directly be coupled to a wheel of the vehicle and to not define a tire pressure of the wheel of the vehicle as no sensor mentioned in the set of sensors above relates to a tire pressure sensor and no sensor is mentioned to explicitly be coupled to a wheel of the vehicle.)
[…] and wherein applying the trained classifier comprises applying the trained classifier with respect to the plurality of sensor signals […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to identify whether a cause of the vibrations during the operation of the vehicle is […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
[…] a low tire pressure state of the wheel of the vehicle., (“determine that the tire pressure was too low” (Breed: Detailed Description of the Invention – 369th paragraph))
Regarding Claim 11:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, further comprising: obtaining, based on the one or more components, a notification configured to inform an occupant of the vehicle of, (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle.” (Breed: Detailed Description of the Invention – 335th paragraph))
[…] the one or more components of the vehicle that result in the change in the vibration during the operation of the vehicle; […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
[…] and interfacing with a display to present the notification., (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned” (Breed: Detailed Description of the Invention – 335th paragraph))
Regarding Claim 12:
Breed teaches:
A device configured to perform diagnostics, the device comprising:, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle” (Breed: Abstract – lines 1-6))
an interface configured to communicate with, (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned” (Breed: Detailed Description of the Invention – 335th paragraph))
a plurality of sensors to obtain a plurality of sensor signals representative of one or more states of a vehicle;, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle and generates an output indicative or representative thereof. A communications device transmits the output of the diagnostic system to a remote location, possibly via a satellite or the Internet. The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location,” (Breed: Abstract – lines 1-6))
and one or more processors configured, (“A processor” (Breed: Background of the Invention – 15th paragraph))
to apply a trained classifier with respect to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components of the vehicle that result in a change of the vibration during operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Regarding Claim 14:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more sensors include a plurality of different types of sensors configured to at least some of sense wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, or engine torque, and wherein the plurality of sensor signals include two or more sensor signals representative of two or more of wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, and engine torque., (“Sensor 901 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 931 can be used), sensor 902 is represents one or more microphones, sensor 903 is a coolant thermometer, sensor 904 is an oil pressure sensor, sensor 905 is an oil level sensor, sensor 906 is an air flow meter, sensor 907 is a voltmeter, sensor 908 is an ammeter, sensor 909 is a humidity sensor, sensor 910 is an engine knock sensor, sensor 911 is an oil turbidity sensor, sensor 912 is a throttle position sensor, sensor 913 is a steering torque sensor, sensor 914 is a wheel speed sensor, sensor 915 is a tachometer, sensor 916 is a speedometer, sensor 917 is an oxygen sensor, sensor 918 is a pitch/roll sensor, sensor 919 is a clock, sensor 920 is an odometer, sensor 921 is a power steering pressure sensor, sensor 922 is a pollution sensor, sensor 923 is a fuel gauge, sensor 924 is a cabin thermometer, sensor 925 is a transmission fluid level sensor, sensor 926 is a yaw sensor, sensor 927 is a coolant level sensor, sensor 928 is a transmission fluid turbidity sensor, sensor 929 is brake pressure sensor and sensor 930 is a coolant pressure sensor. Other possible sensors include a temperature transducer, a pressure transducer, a liquid level sensor, a flow meter, a position sensor, a velocity sensor, a RPM sensor, a chemical sensor and an angle sensor, angular rate sensor or gyroscope.” (Breed: Detailed Description of the Invention – 336th paragraph, FIG. 7, 8))
Regarding Claim 15:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more sensors are not directly coupled to a wheel of the vehicle and none of the plurality of sensor signals defines a tire pressure of the wheel of the vehicle,, (“Sensor 901 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 931 can be used), sensor 902 is represents one or more microphones, sensor 903 is a coolant thermometer, sensor 904 is an oil pressure sensor, sensor 905 is an oil level sensor, sensor 906 is an air flow meter, sensor 907 is a voltmeter, sensor 908 is an ammeter, sensor 909 is a humidity sensor, sensor 910 is an engine knock sensor, sensor 911 is an oil turbidity sensor, sensor 912 is a throttle position sensor, sensor 913 is a steering torque sensor, sensor 914 is a wheel speed sensor, sensor 915 is a tachometer, sensor 916 is a speedometer, sensor 917 is an oxygen sensor, sensor 918 is a pitch/roll sensor, sensor 919 is a clock, sensor 920 is an odometer, sensor 921 is a power steering pressure sensor, sensor 922 is a pollution sensor, sensor 923 is a fuel gauge, sensor 924 is a cabin thermometer, sensor 925 is a transmission fluid level sensor, sensor 926 is a yaw sensor, sensor 927 is a coolant level sensor, sensor 928 is a transmission fluid turbidity sensor, sensor 929 is brake pressure sensor and sensor 930 is a coolant pressure sensor. Other possible sensors include a temperature transducer, a pressure transducer, a liquid level sensor, a flow meter, a position sensor, a velocity sensor, a RPM sensor, a chemical sensor and an angle sensor, angular rate sensor or gyroscope.” (Breed: Detailed Description of the Invention – 336th paragraph, FIG. 7, 8) Examiner Note: The examiner is interpreting the one or more sensors to not directly be coupled to a wheel of the vehicle and to not define a tire pressure of the wheel of the vehicle as no sensor mentioned in the set of sensors above relates to a tire pressure sensor and no sensor is mentioned to explicitly be coupled to a wheel of the vehicle.)
[…] and wherein the one or more processors are configured to […], (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] apply the trained classifier with respect to the plurality of sensor signals […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to identify whether a cause of the vibrations during the operation of the vehicle is […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
[…] a low tire pressure state of the wheel of the vehicle., (“determine that the tire pressure was too low” (Breed: Detailed Description of the Invention – 369th paragraph))
Regarding Claim 19:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are further configured to:, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] the one or more components of the vehicle that result in the change in the vibration during the operation of the vehicle; […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
[…] and interface with a display to present the notification., (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned” (Breed: Detailed Description of the Invention – 335th paragraph))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pub. No. 2003/0009270 A1) in view of Zetterstroem (U.S. Pub. No. 2007/0131474 A1).

Regarding Claim 3:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein applying the trained classifier comprises applying the trained classifier with respect to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Zetterstroem teaches:
[…] to identify one or more components of a chassis of the vehicle […], (“A suspension assembly for a vehicle wheel is provided with a hub assembly for supporting a wheel for rotation. A first control arm is pivotally connected to the hub assembly and a chassis of the vehicle. An actuator is connected to the chassis and the hub assembly for translating the hub assembly relative to the chassis. A linkage is connected to the chassis and the hub assembly proximate to the actuator for reducing transverse loads and torques applied to the actuator.” (Zetterstroem: Abstract))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Zetterstroem in order to create an effective and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Zetterstroem’s vehicle wheel suspension assembly as “separate suspension and steering systems act in close cooperation to collectively fulfill various demands, additional to basic functions of directional control, support of the vehicle, stability and comfort. Refining and tuning of these systems often requires complicated modifications which are time consuming and costly.” (Zetterstroem: Background of the Invention – 6th paragraph) Therefore, combining Breed and Zetterstroem would “incorporate variable shock absorption features for providing an ideal suspension configuration for a given set of vehicular conditions.” (Zetterstroem: Background of the Invention – 8th paragraph)
Regarding Claim 4:
Breed as shown in the rejection above, discloses the limitations of claim 3. Breed does not teach but Zetterstroem teaches:
The method of claim 3, wherein the components of the chassis of the vehicle includes one or more of a damper, a spring, a wheel, a wheel hub, a brake, a control arm, a bushing, a tire, a tire rod, and a wheel bolt., (“A control arm is pivotally connected to the hub assembly and a chassis of the vehicle. An actuator is connected to the chassis and the hub assembly for translation of the hub assembly. A linkage is connected to the chassis and the hub assembly proximate to the actuator for reducing transverse loads and torques applied to the actuator. Another non-limiting embodiment of the invention provides an independent suspension assembly for a vehicle wheel having a hub assembly supporting a wheel for rotation relative to the hub assembly. An upper control arm is pivotally connected to a chassis of the vehicle, and the upper control arm is pivotally connected to the hub assembly via a ball joint. The upper control arm includes a spring and a damper for absorbing and damping vibrations from the hub assembly. A lower control arm includes a pair of spaced apart linear actuators pivotally connected to the chassis and pivotally connected to the hub assembly for controlling steering, camber and alignment of the wheel.” (Zetterstroem: Summary of the Invention – 10th-11th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Zetterstroem in order to create an effective and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Zetterstroem’s vehicle wheel suspension assembly as “separate suspension and steering systems act in close cooperation to collectively fulfill various demands, additional to basic functions of directional control, support of the vehicle, stability and comfort. Refining and tuning of these systems often requires complicated modifications which are time consuming and costly.” (Zetterstroem: Background of the Invention – 6th paragraph) Therefore, combining Breed and Zetterstroem would “incorporate variable shock absorption features for providing an ideal suspension configuration for a given set of vehicular conditions.” (Zetterstroem: Background of the Invention – 8th paragraph)
Regarding Claim 13:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are configured, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] to apply the trained classifier with respect to the plurality of sensor signals […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Zetterstroem teaches:
[…] to identify one or more components of a chassis of the vehicle […], (“A suspension assembly for a vehicle wheel is provided with a hub assembly for supporting a wheel for rotation. A first control arm is pivotally connected to the hub assembly and a chassis of the vehicle. An actuator is connected to the chassis and the hub assembly for translating the hub assembly relative to the chassis. A linkage is connected to the chassis and the hub assembly proximate to the actuator for reducing transverse loads and torques applied to the actuator.” (Zetterstroem: Abstract))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Zetterstroem in order to create an effective and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Zetterstroem’s vehicle wheel suspension assembly as “separate suspension and steering systems act in close cooperation to collectively fulfill various demands, additional to basic functions of directional control, support of the vehicle, stability and comfort. Refining and tuning of these systems often requires complicated modifications which are time consuming and costly.” (Zetterstroem: Background of the Invention – 6th paragraph) Therefore, combining Breed and Zetterstroem would “incorporate variable shock absorption features for providing an ideal suspension configuration for a given set of vehicular conditions.” (Zetterstroem: Background of the Invention – 8th paragraph)

Claims 7-8, 10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pub. No. 2003/0009270 A1) in view of Agarwal (WO 2018200541 A1).

Regarding Claim 7:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein applying the trained classifier comprises, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to the plurality of sensor signals […], (“different sensors which receive signals from a plurality of components, it is possible for a single sensor to receive and output signals from a plurality of components” (Breed: Detailed Description of the Invention – 340th paragraph))
[…] to identify the one or more components of the vehicle that result in the change of the vibration, […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
[…] applying a trained random forest classifier […], (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A))
[…] the trained random forest classifier trained using supervised learning., (“The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier.” (Agarwal: Description – 46th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 8:
Breed as shown in the rejection above, discloses the limitations of claim 7. Breed further teaches:
[…] and identifying the one or more components of the vehicle that result in the change of the vibration during operation of the vehicle […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
The method of claim 7, wherein applying the trained random forest classifier comprises: applying one or more decision trees to the plurality of sensor signals to obtain one or more results; summing the one or more results;, (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A) Examiner Note: The examiner is interpreting the conversion of raw data from the sensors into various forms of processed data and the extraction of measurable properties or characteristics of the data to be equivalent to obtaining and summing results in this case.)
[…] based on the summed results., (“leading to a desired result” (Agarwal: Description – 145th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 10:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, further comprising transforming, prior to applying the trained classifier, one or more of the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] wherein applying the trained classifier comprises applying the trained classifier […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to identify the one or more components of the vehicle that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
[…] from a spatial domain to a frequency domain to obtain one or more frequency domain sensor signals, […], (“In one example, the data from one or more high sample rate sensors of the sensor assembly 102 can be featurized by transforming the data into a spectral representation via a sliding window Fast Fourier Transform (FFT) (e.g., 256 samples, 10% overlapping) at a particular rate (e.g., 10 Hz), with phase information either utilized or discarded. This technique may also be used to featurize data from low sample rate sensors. In another example, the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
[…] to the one or more frequency domain signals […], (“the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 16:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are configured, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] to the plurality of sensor signals […], (“different sensors which receive signals from a plurality of components, it is possible for a single sensor to receive and output signals from a plurality of components” (Breed: Detailed Description of the Invention – 340th paragraph))
[…] to identify the one or more components of the vehicle that result in the change of the vibration, […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
[…] to apply a trained random forest classifier […], (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A))
[…] the trained random forest classifier trained using supervised learning., (“The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier.” (Agarwal: Description – 46th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 18:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are further configured to transform,, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] prior to applying the trained classifier, one or more of the plurality of sensor signals […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] and wherein the one or more processors are configured […], (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] to apply the trained classifier […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to identify the one or more components of the vehicle that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
[…] from a spatial domain to a frequency domain to obtain one or more frequency domain sensor signals, […], (“In one example, the data from one or more high sample rate sensors of the sensor assembly 102 can be featurized by transforming the data into a spectral representation via a sliding window Fast Fourier Transform (FFT) (e.g., 256 samples, 10% overlapping) at a particular rate (e.g., 10 Hz), with phase information either utilized or discarded. This technique may also be used to featurize data from low sample rate sensors. In another example, the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
[…] to the one or more frequency domain signals […], (“the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 20:
The combined teachings of Breed in view of Agarwal teach:
Breed teaches:
one or more processors of a diagnostic device to: interface with a plurality of sensors to obtain a plurality of sensor signals representative of one or more states of a vehicle;, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle and generates an output indicative or representative thereof. A communications device transmits the output of the diagnostic system to a remote location, possibly via a satellite or the Internet. The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location, and a processor coupled to the sensors and arranged to receive data from the sensors and process the data to generate the output indicative or representative of the state of the vehicle or its component.” (Breed: Abstract – lines 1-8))
and apply a trained classifier with respect to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components that result in a change of vibration during operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Agarwal teaches the same field of invention as a non-transitory computer-readable medium having stored thereon instructions, which isn’t explicitly suggested by Breed and teaches:
A non-transitory computer-readable medium having stored thereon instructions that, when executed, cause, (“the non- transitory computer-readable medium includes any type of tangible machine-readable medium suitable for storing or transmitting electronic instructions or information in a form readable by a machine (e.g., a computer).” (Agarwal: Description – 141st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Breed in the same field of invention as a non-transitory computer-readable medium having stored thereon instructions taught by Agarwal in order to promote a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore applying “sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph)

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pub. No. 2003/0009270 A1) in view of Andreou (WO 2019006473 A1).

Regarding Claim 9:
Breed as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein applying the trained classifier comprises, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to the plurality of sensor signals […], (“different sensors which receive signals from a plurality of components, it is possible for a single sensor to receive and output signals from a plurality of components” (Breed: Detailed Description of the Invention – 340th paragraph))
[…] to identify the one or more components of the vehicle that result in the change of the vibration, […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Andreou teaches:
[…] applying a trained hidden Markov model […], (“using hidden Markov model (HMM) systems” (Andreou: Brief Summary of the Disclosure – 7th paragraph))
[…] the trained hidden Markov model trained using unsupervised learning., (“In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses.” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Andreou in order to create a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Andreou’s systems and method for action recognition using micro-doppler signatures and recurrent neural networks as “most of the state of the art systems are based on "bag-of-features" local image descriptors derived from 2D images or 2D video volumes used in conjunction with a classifier, often a support vector machine. The latter approaches, which employ low-level features/representations, are simple and yield good results, but have a drawback in that they do not include prior knowledge about the spatial -temporal structure of the human body.” (Andreou: Background of the Disclosure – 6th paragraph) Combining both Breed and Andreou would therefore create a system “using a multimodal dataset that incorporates both visual data, which facilitates the accurate tracking of movement, and active acoustic data, which captures the micro- Doppler modulations induced by the motion.” (Andreou: Brief Summary of the Disclosure – 7th paragraph)
Regarding Claim 17:
Breed as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are configured, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] to the plurality of sensor signals […], (“different sensors which receive signals from a plurality of components, it is possible for a single sensor to receive and output signals from a plurality of components” (Breed: Detailed Description of the Invention – 340th paragraph))
[…] to identify the one or more components of the vehicle that result in the change of the vibration, […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Andreou teaches:
[…] to apply a trained hidden Markov model […], (“using hidden Markov model (HMM) systems” (Andreou: Brief Summary of the Disclosure – 7th paragraph))
[…] the trained hidden Markov model trained using unsupervised learning., (“In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses.” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Andreou in order to create a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Andreou’s systems and method for action recognition using micro-doppler signatures and recurrent neural networks as “most of the state of the art systems are based on "bag-of-features" local image descriptors derived from 2D images or 2D video volumes used in conjunction with a classifier, often a support vector machine. The latter approaches, which employ low-level features/representations, are simple and yield good results, but have a drawback in that they do not include prior knowledge about the spatial -temporal structure of the human body.” (Andreou: Background of the Disclosure – 6th paragraph) Combining both Breed and Andreou would therefore create a system “using a multimodal dataset that incorporates both visual data, which facilitates the accurate tracking of movement, and active acoustic data, which captures the micro- Doppler modulations induced by the motion.” (Andreou: Brief Summary of the Disclosure – 7th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667          

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667